DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Drawings
The drawings filed on September 2, 2021 are acceptable for examination purposes.
Allowable Subject Matter
Claims 1-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record U.S. 2017/0199915 A1 issued to Thomas Mattison McNeill does not disclose or suggest alone or in combination the limitations of the snapshot engine for: receiving the event code and the event: storing the event data for the event in first metadata associated with the third document, wherein the event data includes the event identifier and the third document is stored as a new version of the first document of the virtual document, determining a snapshot rule associated with the event based on the event code, the first document type of the third document or the type of virtual document, evaluating the snapshot rule to determine that a snapshot should be created  and creating the snapshot of the virtual document, wherein creating the snapshot comprises locating a version of the second document based on the snapshot rule and storing the event data for the event in metadata associated with that version of the second document. 
The closest prior art Thomas Mattison McNeill describes receiving an indication of a versioning event or a detection of an event or action associated with a document. A snapshot (new version) is created of the document and captures the metadata associated with the creation of the new version, such as date/time the version was created, an activity or event triggering the creation of the version , a user associated with the activity or event triggering the creation of the version. The file system stores the new version of the document and the metadata in the storage repository. 
Prior art of record taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 25, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167